By the Court.

We are of opinion that the decree of the circuit court is correct. The appellant however requests that the decree may be modified, that each of the defendants may be made liable in the first instance for a share of the demand in proportion to the amount received of John Evans; we think this equitable.
It is therefore ordered and adjudged that the decree of the circuit court be affirmed. But that the resort shall be had in the first instance to each of the defendants according to the amount each received from John Evans; all to be ultimately liable. The commissioner to examine and report the proportions.
Chancellors Desaussure, Guillará, Waties, Thompson and-James, concurred.